DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.
	
Election/Restrictions
Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 22, 2021.
Applicant's election with traverse of group I in the reply filed on February 22, 2021 is acknowledged.  The traversal is on the ground(s) that at this restriction requirement is not proper for at least the reason that it would not result in and undue searching or examination burden on the examiner to search and examine the claims in both groups.  This is not found persuasive because the Applicant failed to explicitly provide any reason on how the restriction would not result in and undue searching or examination burden on the examiner. There is no explanation on how the separate utility of the group II cited in the previous restriction mailed on December 23, 2020 would not present any burden for search on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites element of “… wherein the secondary driver profile is in a second computerized driving coordination service that does not include the primary driver profile or the secondary driver profile.” It is not clear how the secondary driver profile is in a second computerized driving coordination service does not include secondary driver profile while it explicitly states that the secondary driver profile is in a second computerized driving coordination service. Clarification is required. For the purpose of the examination, the Examiner construes that if any of driver profile is not included, the claim limitation is met the requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 11 and 13 – 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Legault (US 2019/0180201).

As per claims 1 and 13, Legault teaches elements of: 
a computer system comprising: 
at least one processor (See at least paragraph 37; via various types of processors); and 
memory comprising instructions stored thereon that when executed by at least one processor cause at least one processor to perform acts (See at least paragraph 38; via several memory) comprising: 
maintaining a plurality of computer-readable user profiles and a plurality of computer-readable vehicle driver profiles in the computer system (See at least abstract; pluralities of user accounts); 
in response to receiving user input via a user application running for a requesting user profile of the plurality of user profiles in a user computing device in the computer system, generating a computer-readable request for a vehicle driving connection to a vehicle driver profile of the plurality of vehicle driver profiles, with the drive request specifying a geographic primary starting location (See at least abstract and paragraph 123 – 125; via customer search drivers from the user application with selecting pick-up and destination locations); 

sending, via the computer system, a computer-readable confirmation to the requesting user profile on the user computing device, with the confirmation to the 41Docket No.: 504-US-NP requesting user profile confirming the connection between the requesting user profile and the primary driver profile (See at least paragraph 16 - 18; the primary driver accept or deny the request and if the primary driver accept the request the customer is notified that the request is accepted); 
via the computer system, presenting to the primary driver profile computerized data regarding the primary starting location on a primary driver computing device in the computer system (See at least paragraph 59 – 60 and 67 – 74; via the pick-up and destination information is presented to the requested driver to decide whether to accept or deny the request); 
in response to the generating of the connection between the requesting user profile and the primary driver profile, generating, via the computer system, a computer-readable connection between the primary driver profile and a computer- readable secondary driver profile in the drive record, wherein the generating of the connection between the primary driver profile and the 
via the computer system, sending to the secondary driver profile computerized data regarding the secondary starting location (See at least abstract and paragraph 15 and 65; via the chase driver receives location information where to pick up the primary driver); and 
in response to the generating of the connection between the requesting user profile and the primary driver profile, presenting on the primary driver computing device a computer-readable confirmation to the primary driver profile confirming the connection between the requesting user profile and the primary driver profile (See at least paragraph 16 – 18 and 123 – 125; the delivery service request is notified to a primary driver to accept or deny the request. If the primary driver accepts the request, then the customer is notified that the request is accepted).  

As per claim 2, Legault teaches elements of: 
wherein the acts further comprise: 
detecting via one or both of the primary driver computing device and the user computing device a completion of a driving event represented by the drive record (See at least paragraph 61), and 


As per claim 3, Legault teaches element of: 
wherein the primary driver profile and the requesting user profile are in a computerized driving coordination service that also includes the secondary driver profile (See at least abstract and paragraph 53).  

As per claim 4, Legault teaches element of: 
the primary driver profile and the requesting user profile are in a first computerized driving coordination service that does not include the secondary driver profile, and wherein the secondary driver profile is in a second computerized driving coordination service that does not include the primary driver profile or the secondary driver profile (See at least paragraph 121 and figure 8).  

As per claim 5, Legault teaches element of:
wherein the sending to the secondary driver profile the computerized data regarding the secondary starting location comprises sending the computerized data regarding the secondary starting location from the first computerized driving coordination service to the second computerized driving coordination service (See at least abstract and paragraph 111).  

As per claim 6, Legault teaches element of: wherein the request for the vehicle driving connection is a primary request for a primary vehicle driving connection and wherein the 
sending a secondary request for a secondary vehicle driving connection from the first driving coordination service to the second driving coordination service, with the secondary request comprising computerized data indicating the primary starting location and the secondary starting location (See at least abstract and paragraph 15 and 123 – 125); but does not explicitly teach element of:
43Docket No.: 504-US-NPreceiving from the second driving coordination service a secondary confirmation of a data entry in the second driving coordination service confirming an acceptance of the secondary request, wherein the generating of the connection between the primary driver profile and the secondary driver profile proceeds in the first driving coordination service in response to the request (See at least paragraph 15 – 17). 

As per claim 7, Legault teaches element of:
wherein the acts further comprise retrieving computer-readable global positioning system coordinates from a location service on the user computing device, and wherein the computerized data regarding the primary starting location comprises the global positioning system coordinates from the user computing device (See at least paragraph 55 and 76).  

As per claim 8, Legault teaches element of: 
wherein the acts further comprise retrieving computer-readable global positioning system coordinates from a location service on the primary driver computing device, and wherein the computerized data regarding the secondary starting location comprises the global positioning 

As per claim 9, Legault teaches element of: 
wherein the acts further comprise: 
tracking a current geographic position of a secondary driver computing device connected with the secondary driver profile as the secondary driver computing device approaches the secondary starting location (See at least paragraph 17 and 60); and 
presenting a representation of the current tracked geographic position of the secondary driver computing device on the primary driver computing device as the secondary driver computing device approaches the secondary starting location (See at least paragraph 60).  

As per claim 10, Legault teaches element of: 
wherein the acts further comprise: 
tracking a current geographic position of the primary driver computing device as the primary driver computing device approaches the primary starting location (See at least paragraph 121); and 
presenting a representation of the tracked current geographic position of the primary driver computing device on the user computing device as the primary driver computing device approaches the primary starting location (See at least paragraph 121).  

As per claim 11, Legault teaches element of:


As per claim 14, Legault teaches element of: 
wherein the method further comprises: 
driving, via a secondary driver indicated in the secondary driver profile, a secondary vehicle to the secondary starting location and driving a primary driver indicated in the primary driver profile from the secondary starting location to the primary starting location in the secondary vehicle (See at least abstract and paragraph 60); and 
driving, via the primary driver indicated in the primary driver profile, a vehicle indicated by the requesting user profile from the primary starting location to a geographic location that is different from the primary starting location (See at least abstract and 60 – 61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Legault in view of Amin et al. (Hereinafter Amin) (US 2016/0225051)

As per claim 12, Legault teaches all the elements of the claimed invention but does not explicitly teaches elements of: wherein the acts further comprise generating, via the computer system, a computer-readable connection between the primary driver profile and a computer-readable tertiary driver profile in the drive record, wherein the generating of the connection between the primary driver profile and the tertiary driver profile comprises processing computerized data regarding a geographic tertiary starting location, with the tertiary starting location being proximate the primary ending location. 
Amin teaches element of: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the acts further comprise generating, via the computer system, a computer-readable connection between the primary driver profile and a computer-readable tertiary driver profile in the drive record, wherein the generating of the connection between the primary driver profile and the tertiary driver profile comprises processing computerized data regarding a geographic tertiary starting location, with the tertiary starting location being proximate the primary ending location as taught by Amin in the system of Legault, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662